DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed January 14, 2021. Claim 1 was previously pending. Applicant cancelled claim 1 and added new claims 2-12.
Newly submitted claims 2-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to sequencing of any polymer using a nanopore, whereas the previously presented claim 1 was drawn to sequencing nucleic acids. Therefore since the term “polymer” encompasses nucleic acids, the claims will be considered with respect to previously claimed nucleic acids.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3 and 4 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2 and 5-12 are under consideration.
Applicant’s cancellation of claim 1 obviated the previously presented claim rejections. This office action contains new grounds for rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is drawn to a method of identifying a polymer, the method comprising the steps of: 
translocating a polymer through a nanopore, wherein different kinds of monomers are labeled with different fluorescent labels from a mutually quenching set and wherein the nanopore has a bore dimensioned to force forces the fluorescent labels within the nanopore into a constrained state wherein substantially no detectable signal is generated and wherein each fluorescent label of the mutually quenching set (i) quenches fluorescence of every other fluorescent label of the same set whenever such labels are attached to adjacent nucleotides of a polynucleotide in free solution, and (ii) generates a distinct fluorescent signal in a non-quenched state; 
exciting the fluorescent label of each labeled monomer upon exiting the nanopore and during its transition from a constrained state to formation of a quenched state with an adjacent monomer; 
measuring a fluorescent signal generated by the exiting fluorescent label to identify the monomer to which the fluorescent label is attached; and 
identifying a polymer from a sequence of fluorescent signals.
	Applicant defined the term “polymer” in paragraph [0087] as follows:
“[0087] "Polymer" means a plurality of monomers connected into a linear chain.”
	Therefore this definition encompasses billions of possible types of molecules, including naturally-occurring and synthetic polymers, including peptides, proteins, polysaccharides, cellulose, rubber, silk, polyethylene, polypropylene, PVC, polystyrene, nylon, Teflon, polyurethane, etc.
	Applicant did not show that any of these polymers, except for nucleic acids, can be identified using a nanopore. For proteins, as of 2018, nanopore sequencing was in the developing stages as evidenced by Chinappi et al. (J. Physics: Condensed Matter, vol. 30, 204002, pp. 1-14, 2018). As stated by Chinappi et al. (page 2, fourth paragraph):
	“Resistive pulse nanopore based approaches have been employed for several protein and peptide analysis such as determination of the folding state [23, 24], analysis of structural changes [25–27] and protein or peptide aggregation [28, 29]. To date, despite the efforts of the wide and heterogeneous community, a nanopore based protein sequencing protocol is still not available.”(emphasis added)
	Considering that the earliest priority date of the claimed invention is October 2014, four years later the protein sequencing methods were not available.
	In conclusion, Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5-7 are indefinite in claim 5. Claim 5 is indefinite because in depends from cancelled claim 1.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2013/0203050 A1; published August 2013; cited in the IDS; previously cited), as evidenced by Marras et al. (Nucl. Acids Res., vol. 30, e122, pp. 1-8, 2002; cited in the IDS; previously cited), and Jett et al. (US 5,405,747 A; issued April 199; cited in the IDS; previously cited).
A) Regarding claim 2, Huber et al. teach a method of identifying a polynucleotide, the method comprising the steps of: 
translocating a polynucleotide through a nanopore, wherein different kinds of nucleotides of the polynucleotide are labeled with different fluorescent labels from a mutually quenching set and wherein the nanopore has a bore dimensioned to force forces the fluorescent labels within the nanopore into a constrained state wherein substantially no detectable signal is generated and wherein each fluorescent label of the mutually quenching set (i) quenches fluorescence of every other fluorescent label of the same set whenever such labels are attached to adjacent nucleotides of a polynucleotide in free solution, and (ii) generates a distinct fluorescent signal in a non-quenched state (Fig. 2; Fig. 3; [0009]; [0022]; [0029]; [0034]-[0035]; [0053]; [0059]; [0088]-[0089]; since in this case every nucleotide of the nucleic acid molecule contains a fluorescent label, as evidenced by Marras et al., such close proximity of the labels will result in quenching of their fluorescence in solution (page 2, second paragraph; page 3, paragraphs 4-6; Table 1).)
exciting the fluorescent label of each nucleotide upon exiting the nanopore and during its transition from a constrained state to formation of a quenched state with an adjacent nucleotide ([0009]; [0030]; [0035]);
measuring a fluorescent signal generated by the exiting fluorescent label to identify the nucleotide to which the fluorescent label is attached ([0009]; [0030]; [0035]); and 
identifying the polynucleotide from a sequence of fluorescent signals ([0009]; [0030]; [0035]).
Regarding claim 5, Huber et al. teach a nanopore disposed in a lipid bilayer on a sold phase membrane ([0022]; [0081]).
Regarding claims 6 and 7, Huber et al. teach hemolysin ([0025]; [0037]).
Regarding claims 8 and 9, Huber et al. teach excitation by evanescent wave and epifluorescent microscopy ([0060]).
Regarding claims 10 and 11, Huber et al. teach nanopore arrays ([0022]; [0032]).
Regarding claim 12, Huber et al. teach cyanine dyes ([0057]; [0109]-[0110]).
B) Huber et al. do not specifically teach mutually quenching labels or single stranded polynucleotides labeled with two different labels in such a way that a selected nucleotide is labeled with a first label and every other kind of nucleotide is labeled with a second label.
C) Regarding claim 2, Jett et al. teach determination of nucleic acid sequence using fluorescently-labeled single stranded DNA molecules subjected to controlled exonuclease digestion (col. 1, lines 66-67; col. 2, lines 1-26; col. 3, lines 29-58; col. 4, lines 62-68; col. 5, lines 1-14; claims 1-4). Jett et al. teach fluorescein and rhodamine, therefore they teach mutually quenching labels ([col. 6, lines 18-27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the polynucleotide labeling method of Jett et al. in the method of nucleic acid sequence determination of Huber et al. The motivation to do so is provided by Jett et al. (col. 2, lines 58-60):
“Benefits and advantages of the present invention include significant simplification of the detection process, since only two wavelengths need to be detected”.
13.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 11, 2021